In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On January 26, 1998, respondents filed a motion to quash and for protective order. In appearing to the court that the date of the deposition that is the subject of the motion has passed,
IT IS ORDERED by the court, sua sponte, that the respondents show cause no later than noon on February 4, 1998, why the motion to quash and for protective order should not be denied as moot. Respondents may file their response by facsimile transmission in accordance with S.Ct.Prac.R. XIV(1)(B)(2), (1)(B)(3), and (1)(B)(5).